 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 NEW VISION GAMING AND                                    Case No.: 2:17-cv-01559-APG-PAL
   DEVELOPMENT, INC.,
 4                                                                Order for Status Report
        Plaintiff
 5
   v.
 6
   BALLY GAMING INC.,
 7
        Defendant
 8

 9         In light of the parties’ joint status report (ECF No. 87),

10         IT IS ORDERED that this case shall remain STAYED.

11         IT IS FURTHER ORDERED that the parties shall file a joint status report every six

12 months or 30 days after all appeals have been exhausted, whichever is earlier.

13         DATED this 5th day of November, 2019.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
